EXHIBIT 10.B
EL PASO ENERGY CORPORATION
STOCK OPTION PLAN FOR
NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 20, 1999

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1
  PURPOSE   1
SECTION 2
  SHARES SUBJECT TO THE PLAN   1
SECTION 3
  ADMINISTRATION OF THE PLAN   1
SECTION 4
  PARTICIPATION IN THE PLAN   2
SECTION 5
  STOCK OPTION GRANTS AND TERMS   2
SECTION 6
  GENERAL PROVISIONS   5
SECTION 7
  EFFECTIVE DATE AND DURATION OF PLAN   6
SECTION 8
  COMPLIANCE WITH SECTION 16   6
SECTION 9
  AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN   6

      El Paso Energy Corporation
Stock Option Plan For Non-Employee Directors   Table of Contents

 



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 20, 1999
SECTION 1 PURPOSE
          The purpose of the E1 Paso Energy Corporation Stock Option Plan for
Non-Employee Directors, Amended and Restated effective as of January 20, 1999
(the “Plan”) is to attract and retain the services of experienced and
knowledgeable non-employee Directors of E1 Paso Energy Corporation (the
“Company”), and to provide an incentive for such Directors to increase their
proprietary interests in the Company’s long-term success and progress.
SECTION 2 SHARES SUBJECT TO THE PLAN
          2.1 Subject to Section 2.2, the maximum number of shares of common
stock of the Company, par value $3.00 per share, (the “Common Stock”) for which
stock options may be granted under the Plan is two hundred thousand (200,000)
(the “Shares”). The Shares shall be shares held in the Company’s treasury or out
of authorized but unissued shares of the Company, or partly out of each, as
shall be determined by the Plan Administrator (defined below), subject to, and
reduced by (on a post-split basis), the number of shares of Common Stock awarded
prior to the occurrence of a two-for-one stock split effected by the Company in
the form of a 100% stock dividend on April 1, 1998.
          2.2 In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board of Directors of the Company
(the “Board”), may make appropriate adjustments in the number of Shares
authorized for the Plan and, with respect to outstanding stock options, the Plan
Administrator may make appropriate adjustments in the number of shares and the
option price. In the event of any adjustment in the number of Shares covered by
any stock option, any fractional Shares resulting from such adjustment shall be
disregarded and each such stock option shall cover only the number of full
Shares resulting from such adjustment.
SECTION 3 ADMINISTRATION OF THE PLAN
          Unless otherwise determined by the Board and subject to Section 9, the
Plan shall be administered by a management committee (the “Plan Administrator”)
consisting of the

     
El Paso Energy Corporation
  Page 1
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



Chairman of the Board of the Company and such other senior officers as the
Chairman of the Board shall designate. The Plan Administrator shall interpret
the Plan, shall prescribe, amend and rescind rules relating to the Plan from
time to time as it deems proper and in the best interests of the Company, and
shall take any other action necessary for the administration of the Plan.
SECTION 4 PARTICIPATION IN THE PLAN
          Each member of the Board elected or appointed who is not otherwise an
employee of the Company or any subsidiary corporation (a “Participant”) shall be
eligible to receive stock option grants as provided in the Plan.
SECTION 5 STOCK OPTION GRANTS AND TERMS
          Each stock option granted to a Participant under the Plan and the
issuance of Shares thereunder shall be subject to the following terms:
5.1 OPTION GRANTS
          A Participant shall automatically receive (a) a grant of stock options
to purchase three thousand (3,000) Shares when the Participant is initially
elected or appointed as a Director of the Company and (b) a grant of stock
options to purchase two thousand (2,000) Shares on each date the Participant is
reelected as a Director of the Company at the annual meeting of stockholders of
the Company, beginning with such annual meeting in 1998.
          Each stock option granted under the Plan shall be evidenced by a
written instrument delivered by or on behalf of the Plan Administrator
containing terms, provisions and conditions not inconsistent with the Plan.
5.2 VESTING OF OPTIONS
          Each stock option granted to a Participant under the Plan shall be
fully vested and immediately exercisable upon grant.
5.3 OPTION PRICE
          The option price for a stock option granted under the Plan shall be
the fair market value of the Shares covered by the stock option at the time the
stock option is granted to the Participant. For purposes of the Plan, “fair
market value” shall be the mean between the highest and lowest quoted selling
prices at which the Common Stock was sold on

     
El Paso Energy Corporation
  Page 2
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



such date as reported in the NYSE Composite Transactions by The Wall Street
Journal for such date or, if no Common Stock was traded on such date, on the
next preceding date on which Common Stock was so traded.
5.4 TIME AND MANNER OF EXERCISE OF A STOCK OPTION
          Each option may be exercised in whole or in part at any time and from
time to time; provided, however, that no fewer than one hundred (100) Shares (or
the remaining Shares then purchasable under the stock option, if less than one
hundred (100) Shares) may be purchased upon exercise of any stock option
hereunder and that only whole Shares will be issued pursuant to the exercise of
any stock option.
          The purchase price of shares purchased under stock options shall be
paid in full to the Company incident to the exercise of the stock option by
delivery of consideration equal to the product of the option price and the
number of shares purchased (the “Purchase Price”). Such consideration may be
paid (i) in cash or by check; (ii) in shares of Common Stock already owned by
the Participant for a sufficient time (generally six (6) months) to not result
in an accounting charge to the Company, or any combination of cash and Common
Stock, with the fair market value of such Common Stock valued as of the day
prior to delivery; or (iii) by delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to the
Company the amount of sale or loan proceeds to pay the Purchase Price. The Plan
Administrator can specify that stock options granted or to be granted shall
permit additional techniques to pay the Purchase Price. A Participant shall have
none of the rights of a stockholder until the Shares of Common Stock are issued
to the Participant.
5.5 TERM OF OPTIONS
          Each stock option shall expire ten (10) years from the date of the
granting thereof, but shall be subject to earlier termination as follows:

  (a)   In the event that a Participant ceases to be a Director of the Company
for any reason other than the death of the Participant, the stock options
granted to such Participant shall expire unless exercised by him or her within
thirty-six (36) months after the date such Participant ceases to be a Director
of the Company.     (b)   In the event of the death of a Participant, whether
during the Participant’s service as a Director or during the thirty-six
(36) month period referred to in Section 5.5(a), the stock options granted to
such Participant shall be exercisable, and such stock options shall expire
unless exercised within twelve (12) months after the date of the Participant’s
death, by the legal representatives or the estate of such Participant, by any
person or persons

     
El Paso Energy Corporation
  Page 3
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



      whom the Participant shall have designated in writing on forms prescribed
by and filed with the Company or, if no such designation has been made, by the
person or persons to whom the Participant’s rights have passed by will or the
laws of descent and distribution.

5.6 TRANSFERABILITY
          Stock options granted under the Plan and the rights and privileges
conferred thereby shall not be subject to execution, attachment or similar
process and may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will or the
applicable laws of descent and distribution. Notwithstanding the foregoing and
only as provided by the Plan Administrator or the Company, as applicable, stock
options may be transferred to a Participant’s immediate family members, directly
or indirectly or by means of a trust, corporate entity or partnership (a person
who thus acquires this option by such transfer, a “Permitted Transferee”). A
transfer of a stock option may only be effected by the Company at the request of
the Participant and shall become effective upon the Permitted Transferee
agreeing to such terms as the Plan Administrator may require and only when
recorded in the Company’s record of outstanding stock options. In the event a
stock option is transferred as contemplated hereby, the stock option may not be
subsequently transferred by the Permitted Transferee except a transfer back to
the Participant or by will or the laws of descent and distribution. A
transferred stock option may be exercised by a Permitted Transferee to the same
extent as, and subject to the same terms and conditions as, the Participant
(except as otherwise provided herein), as if no transfer had taken place. As
used herein, “immediate family” shall mean, with respect to any person, such
person’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law, and shall include adoptive relationships.
          In addition, to the extent permitted by applicable law and the Rules
promulgated under Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Plan Administrator may permit a recipient of a
stock option to designate in writing during the Participant’s lifetime a
beneficiary to receive and exercise stock options in the event of the
Participant’s death (as provided in Section 5.5(b)). Except as otherwise
provided for herein, any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any stock option under the Plan or of any right or
privilege conferred thereby, contrary to the provisions of the Plan or such
stock option, or the sale or levy or any attachment or similar process upon the
rights and privileges conferred thereby, shall be null and void.

     
El Paso Energy Corporation
  Page 4
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



5.7 DEFERRAL ELECTION
          A Participant may elect irrevocably at any time prior to exercising a
stock option granted under the Plan that issuance of Shares upon exercise of
such option shall be deferred until the Participant reaches a pre-specified age
or ceases to serve as a Director of the Company, as elected by the Participant.
After the exercise of any such stock option and prior to the issuance of any
deferred shares, the number of Shares issuable to the Participant shall be
credited to a memorandum deferred account and any dividends or other
distributions paid on the Common Stock shall be deemed reinvested in additional
shares of Common Stock until all credited Shares shall become issuable pursuant
to the Participant’s election.
SECTION 6 GENERAL PROVISIONS
          6.1 Neither the Plan, nor the granting of a stock option, nor any
other action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that a Participant has a right
to continue as a Director for any period of time or at any particular rate of
compensation.
          6.2 The Company shall not be required to issue any certificate or
certificates for Shares upon the exercise of a stock option granted under the
Plan, or record as a holder of record of Shares the name of the individual
exercising an option under the Plan, (a) without obtaining to the complete
satisfaction of the Plan Administrator the approval of all regulatory bodies
deemed necessary by the Plan Administrator, and (b) without complying, to the
Plan Administrator’s complete satisfaction, with all rules and regulations under
federal, state or local law deemed applicable by the Plan Administrator.
          6.3 All costs and expenses of the adoption and administration of the
Plan shall be borne by the Company.
          6.4 The Plan shall be construed and governed in accordance with the
laws of the State of Texas, except that it shall be construed and governed in
accordance with applicable federal law in the event that such federal law
preempts state law.
          6.5 Appropriate provision shall be made for all taxes required to be
withheld in connection with the exercise or other taxable event with respect to
stock options under the applicable laws or regulations of any governmental
authority, whether federal, state or local and whether domestic or foreign.
          By participating in the Plan, each Participant shall agree that he or
she is responsible for obtaining qualified tax advice prior to the Participant’s
(i) entering into any transaction under or with respect to the Plan, (ii)
designating or choosing the times of distributions under the Plan, or (iii)
disposing of any shares of Common Stock issued under the Plan.

     
El Paso Energy Corporation
  Page 5
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



SECTION 7 EFFECTIVE DATE AND DURATION OF THE PLAN
          The original plan was dated as of January 1, 1992 and adopted by the
Company’s Board and approved by the Company’s sole stockholder on January 15,
1992. The Board amended and restated the Plan effective as of August 1, 1998, in
connection with the reorganization of the Company into a holding company
structure whereby El Paso Energy Corporation became the publicly held company
and El Paso Natural Gas Company became a wholly owned subsidiary. This Plan was
assumed by El Paso Energy Corporation pursuant to an Assignment and Assumption
Agreement effective as of August 1, 1998, by and between El Paso Energy
Corporation and El Paso Natural Gas Company. The Board amended and restated the
Plan effective as of January 20, 1999. The Plan shall continue in effect until
it is terminated by action of the Board or the Company’s stockholders, but such
termination shall not affect the then-outstanding terms of any stock options or
the Company’s obligation to issue Shares under any then-exercised stock options
as to which a deferral election has been made under Section 5.7.
SECTION 8 COMPLIANCE WITH SECTION 16
          The Company’s intention is that, so long as any of the Company’s
equity securities are registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, with respect to awards granted to or held by Section 16 Insiders,
the Plan shall comply in all respects with Rule 16b-3 or any successor rule or
rule of similar application under Section 16 of the Exchange Act or rules
thereunder, and, if any Plan provision is later found not to be in compliance
with such exemption under Section 16 of the Exchange Act, that provision shall
be deemed modified as necessary to meet the requirements of such applicable
exemption.

     
El Paso Energy Corporation
  Page 6
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



SECTION 9 AMENDMENT, TERMINATION OR DISCONTINUANCE
OF THE PLAN
          9.1 Subject to the Board and Section 9.2, the Plan Administrator may
from time to time make such amendments to the Plan as it may deem proper and in
the best interest of the Company, including, but not limited to, any amendment
necessary to ensure that the Company may obtain any regulatory approval referred
to in Section 6.2; provided, however, that unless the Plan Administrator
determines that such change does not materially impair the value of the stock
options, no change in any stock option theretofore granted may be made which
would impair the right of the Participant to acquire Shares or retain Shares
that the Participant may have acquired as a result of the Plan without the
consent of the Participant.
          9.2 The Board may at any time suspend the operation of or terminate
the Plan with respect to any Shares which are not at that time subject to any
outstanding stock options.

     
El Paso Energy Corporation
  Page 7
Stock Option Plan For Non-Employee Directors
   

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of January 20, 1999.

            EL PASO ENERGY CORPORATION
      By:   /s/ Joel Richards III         Title:  Executive Vice President     
       

ATTEST:

            By   /s/ David L. Siddall       Title:  Corporate Secretary         

     
El Paso Energy Corporation
Stock Option Plan For Non-Employee Directors
  Page 8

 